Citation Nr: 1124631	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-13 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to September 1987, with additional inactive duty service.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Based upon its review of the Veteran's claims folder, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran was afforded a VA fee-based audiology examination in August 2009 in conjunction with the claim on appeal.  However, the Board finds that the August 2009 VA examination is not adequate.  It is well established that a thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); 38 C.F.R. § 4.1 (2009).  However, the August 2009 VA examination was not based upon a review of the Veteran's claims file, as the examiner was not provided the Veteran's claims file.  Moreover, the examiner opined that as the Veteran's right ear hearing loss had a "conductive component," it was "less likely than not" related to acoustic trauma in service.  However, the examiner failed to indicate whether there was a sensorineural component in the Veteran's right ear hearing loss, and if so, whether any degree of the sensorineural hearing loss is related to the acoustic trauma in service.

Although the Veteran's hearing upon separation was within normal limits for VA purposes, diminished hearing acuity while in service is noted when comparing his entrance and separation audiological examinations.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that although hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service). 

Accordingly, the Board concludes that a new audiology examination must be obtained to ascertain the current existence and etiology of any right ear hearing loss found.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his hearing loss since August 2009.  The RO must then obtain copies of the related medical records that are not already in the claims file.  Regardless of his response, the RO must obtain the records of the ENT (Ear, Nose and Throat) referral, if conducted, that was recommended by the August 2009 VA audiologist.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran an appropriate VA audiology examination to determine the etiology of any current right ear hearing loss found.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, to include the Veteran's statements, the objective medical findings in the service medical records, the Veteran's history of inservice and postservice noise exposure, and any other pertinent clinical findings of record, the examiner must render an opinion as to whether the Veteran has any sensorineural hearing loss in the right ear and if so, whether any degree of the sensorineural hearing loss is related to his period of military service, or to any incident therein, to include as due to noise exposure.  

If the examiner finds that the Veteran's right ear hearing loss consists of conductive hearing loss, the examiner must provide an opinion as to the etiology of the conductive hearing loss.  The examiner must indicate whether conductive hearing loss was shown in service, and if so, whether conductive hearing loss was shown on service entrance or was first shown in service.  If the examiner finds that the right ear conductive hearing loss 
pre-existed military service, the examiner must state whether it was permanently aggravated beyond its natural progression by military service.  If the examiner finds that right ear conductive hearing is of congenital etiology, the examiner must state when it was first shown, and if there was a superimposed injury to the Veteran's right ear conductive hearing loss while in service.

A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

